—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered May 5, 1997, convicting defendant, after a jury trial, of murder in the second degree and two counts of attempted murder in the second degree, and sentencing him to concurrent terms of 25 years to life, 5 to 10 years and 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion made on the basis of a comment by the prosecutor in summation that impermissibly referred to the fact that defendant did not testify. The court’s prompt curative instruction and its charge to the jury regarding its obliga*290tion not to draw an adverse inference from defendant’s failure to testify were sufficient to prevent any prejudice (see, People v Velasquez, 187 AD2d 277, lv denied 81 NY2d 848). Moreover, the evidence against defendant was overwhelming. The other portions of the prosecutor’s summation that are challenged by defendant on appeal were generally responsive to the defense summation and were, in any case, not so egregious as to deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.